941 F.2d 308
DIBIDALE OF LOUISIANA, INC., Plaintiff-Appellant,v.AMERICAN BANK & TRUST CO., NEW ORLEANS, et al., Defendants-Appellees.
Nos. 89-3601, 90-3400.
United States Court of Appeals,Fifth Circuit.
Aug. 26, 1991.

James F. Willeford, Gordon P. Serou, Jr., John H. Ryan, Ryan & Willeford, New Orleans, La., for plaintiff-appellant.
C. Berwick Duval, Jr., Sidney C. Sundbery, Duval, Funderburk, Sundbery & Lovell, Houma, La., for First National Bank of Houma.
Donna D. Fraiche, Sandra A. Vujnovich, Fred J. Cassibry, Brook, Morial, Cassibry, Fraiche & Pizza, New Orleans, La., for Whitmore & Caillouet.
Appeals from the United States District Court for the Eastern District of Louisiana;  Robert F. Collins, District Judge.
PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 6, 1990, 5th Cir.1990, 916 F.2d 300)
Before POLITZ, JOLLY, and JONES, Circuit Judges.*
PER CURIAM:


1
The paragraph of the original opinion found at 916 F.2d 300, 306-07 immediately after the citation to 116 Cong.Rec. 32124, 32125, and carrying headnote 7 identification, is deleted;  the following is substituted therefor:


2
From the foregoing we conclude that in order to defend against an adverse summary judgment on its claim under 12 U.S.C. § 1972(1)(D), Dibidale need only allege and offer adequate summary judgment proof upon which the trier-of-fact could find that the hiring of Theriot was in fact a condition or requirement of its securing the desired loan from American Bank.


3
In all other respects the opinion is REINSTATED.


4
No judge in regular active service on the court having requested that the court be polled relative to rehearing en banc, the Suggestions for Rehearing En Banc are DENIED.



*
 JONES, Circuit Judge, dissents as per her dissent to the original opinion